Citation Nr: 0514191	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the period preceding July 10, 2004, for 
degenerative disc disease of the lumbar spine with 
degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 20 
percent on and after July 10, 2004, for degenerative disc 
disease of the lumbar spine with degenerative arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the period preceding July 10, 2004, for 
degenerative disc disease of the cervical spine with 
degenerative arthritis.

4.  Entitlement to an initial evaluation in excess of 20 
percent on and after July 10, 2004, for degenerative disc 
disease of the cervical spine with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
degenerative arthritis of the cervical spine and lumbar spine 
and assigned a 10 percent evaluation for each effective June 
7, 2001.

By a rating decision dated February 2005, the RO increased 
the veteran's evaluations for his cervical and lumbar spine 
disabilities to 20 percent each effective July 10, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand is necessary in this case because the appellant 
has submitted new evidence directly to the Board without 
waiving review by the RO.

The record reflects that additional evidence in support of 
the veteran's claim for increased ratings for his service 
connected lumbar and cervical spine disabilities was 
associated with the veteran's claims folder after the last 
Supplemental Statement of the Case.  

Any pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2004).  The additional evidence in this case appears to have 
been received without waiver of the veteran's right to have 
that evidence initially considered by the RO.  In this 
respect, no written waiver is contained in the claims folder.  
As such, this matter must also be remanded in accordance with 
38 C.F.R. § 19.31 and 20.1304(c).  See also 38 C.F.R. § 19.9 
(2004).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the February 2005 
Supplemental Statement of the Case.  

2.  In addition, the RO should request 
all medical evidence used in the Social 
Security Administration decision and this 
evidence should also be reviewed by the 
RO.

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefits sought are not granted, 
the appellant and her representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




